J-S32004-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THOMAS D. CROCK,                               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

WILLIAM CRAIG,

                         Appellee                     No. 1235 WDA 2014


               Appeal from the Order Entered June 30, 2014
            In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD-13-12996


BEFORE: SHOGAN, OLSON, and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED JULY 14, 2015

      Thomas D. Crock (“Appellant”) appeals from the sanction order

entered June 30, 2014, by the Court of Common Pleas of Allegheny County.

We affirm.
     We glean the facts of this case from the record.        Appellant rented

property from William Craig (“Landlord”) at 65 Barry Street, Pittsburgh,

Pennsylvania. Complaint, 7/11/13, at ¶¶ 1, 4, 5. Erie Insurance Company

(“Erie”) insured the rental property. Id. at ¶ 6. On or about July 13, 2011,

while living at the rental property, Appellant broke his ankle when a porch

step and support strut suddenly gave way, causing him to fall down on the

steps leading to the driveway.       Id. at ¶¶ 7–9.     Appellant had notified

Landlord of repairs needed at the rental property via email the previous

month and by certified mail about three weeks before his fall. Id. at ¶ 10.
J-S32004-15


      Appellant filed a complaint against Landlord and Erie on July 11, 2013,

and served it on July 24, 2013.     Landlord filed preliminary objections on

August 13, 2013, alleging that Appellant improperly introduced insurance

into the case and copied “text verbatim from various form guidelines without

making any changes to the text.” Preliminary Objections, 9/11/13, at ¶¶ 5,

11. The trial court sustained Landlord’s preliminary objections, striking the

inappropriate sections of Appellant’s complaint. Order, 9/12/13. Landlord

then filed an answer and new matter on October 30, 2013, to which

Appellant responded on December 1, 2013.          Appellant attempted to file

numerous amended complaints without leave of court and requested leave

of court to file additional amended complaints, all of which the trial court

denied. In response, Appellant filed an appeal to this Court on February 10,

2014 (docketed at 236 WDA 2014), which we quashed sua sponte as

interlocutory. Order, 6/4/14.

      Attached to Appellant’s prior notice of appeal, as part of an in forma

pauperis (“IFP”) petition, was an order entered by Judge Judith Friedman a

year earlier, granting Appellant IFP status in the action against Landlord only

and dismissing Erie from the case. Order, 7/18/13. This order had not been

entered on the docket. Thus, despite knowing that Erie had been dismissed

from the case, Appellant had served his original complaint on Landlord

naming Erie as a defendant, opposed Landlord’s preliminary objections,

participated in oral argument, and attempted to file numerous amended


                                     -2-
J-S32004-15


complaints naming Erie as a defendant, all without informing the trial court,

Erie, or defense counsel that Erie had been dismissed from the case.

       In response to Appellant’s lack of candor, Landlord filed a motion

pursuant to Pa.R.C.P. 233.1,1 requesting dismissal of the complaint or

monetary sanctions in the form of attorney’s fees. Following argument on

the motion, Judge Friedman entered an order (1) denying Landlord’s request



____________________________________________


1
    Pa.R.C.P. 233.1 provides, in relevant part, as follows:

       Rule 233.1. Frivolous Litigation. Pro Se Plaintiff. Motion to
       Dismiss

       (a) Upon the commencement of any action filed by a pro se
       plaintiff in the court of common pleas, a defendant may file a
       motion to dismiss the action on the basis that

              (1) the pro se plaintiff is alleging the same or related
              claims which the pro se plaintiff raised in a prior
              action against the same or related defendants, and

              (2) these claims have already been resolved pursuant
              to a written settlement agreement or a court
              proceeding.

                                          ***

       (c) Upon granting the motion and dismissing the action, the
       court may bar the pro se plaintiff from pursuing additional pro se
       litigation against the same or related defendants raising the
       same or related claims without leave of court.

Pa.R.C.P. 233.1(a), (c). See Coulter v. Ramsden, 94 A.3d 1080, 1086–
1087 (Pa. Super. 2014), reargument denied (Aug. 4, 2014), appeal denied,
110 A.3d 998 (Pa. 2014) (applying Rule 233.1).



                                           -3-
J-S32004-15


for dismissal; (2) denying Landlord’s alternative request for attorney’s fees;

and (3) imposing a sanction on Appellant. Order, 6/30/14.

      The trial court summarized its order as follows:

      [The June 30, 2014] order had two parts, one in [Appellant’s]
      favor, denied Defendant’s Motion to Dismiss [Appellant’s] instant
      action; the second part of the order, however, granted
      Defendant’s motion for sanctions against [Appellant].           The
      sanction imposed was the only one that took into account
      [Appellant’s] lack of financial resources and his persistent failure
      in this case to follow the Pennsylvania Rules of Court: we denied
      him the right to file any future actions in this Court except at his
      own expense [for one year]. We believe this is the part of the
      order that may be immediately appealable. Certainly, the merits
      of his action against [Landlord] have not yet been adjudicated so
      that portion of the order is clearly interlocutory and was in
      [Appellant’s] favor, in any case.

           Our order does not bar [Appellant] from filing any
      documents with regard to the instant action, which appears to
      have been his chief concern.1

            Our order was appropriate in the circumstances.
      [Appellant] is familiar to this Court for his habit of bringing
      lawsuits of superficial merit and thereafter proceeding in a
      fashion that would have litigants who were not penniless paying
      substantial amounts of counsel fees as sanctions for vexatious
      behavior. This case is just one example, but it is egregious and
      merits sanctions of some sort against [Appellant]. We declined
      to put him out of court at this late date since his case had been
      ready for trial as early as January 6, 2014, when it was placed at
      issue.2
            1
               See the order of the Honorable Ronald W. Folino,
            Calendar Control Judge, dated July 24, 2014, in
            which, inter alia, Judge Folino directs [Appellant] to
            ask the undersigned to stay our order regarding
            sanctions. Instead, [Appellant] chose to file the
            instant appeal, probably anticipating (correctly) that
            no stay would be granted.




                                     -4-
J-S32004-15


              2
                 On July 3, 2014, shortly after entry or our order,
              but apparently in the ordinary course of the central
              calendar system we operate under, the case was
              given a trial date of November 10, 2014.

Trial Court Opinion, 9/26/14, at 1–2.

       Appellant filed this instant appeal, in which he presents the following

questions for our consideration:

       I.     Whether the Trial Court erred and abused its discretion by
              ordering that [Appellant] is denied the right to proceed in
              forma pauperis whether as a Plaintiff or as a Defendant in
              any future action in this Court or any future proceeding in
              any magisterial district in Allegheny County for the period
              of one year when:

              a. Neither the defense nor the Court, the Hon. Judge
                 Judith Friedman, followed the necessary/required
                 rule(s)/procedure(s) for the imposition of sanctions,
                 Pa.R.C.P. No. 1023.1 – No. 1023.4

       II.    Are the Hon. Judge Judith Friedman’s, Allegheny County
              Court of Common Pleas, proposed sanctions constitutional,
              i.e., violate [sic] the fifth and 14th amendments, given that
              [A]ppellant Crock is indigent?

       III.   Does the Motions Court Judge have jurisdiction over
              Amended Pleadings/Complaints as per Allegheny County
              Local Rules of Court?

Appellant’s Brief at 6–7.2

       Appellant first complains that the trial court erred in denying him IFP

status as a plaintiff or defendant in any future action filed in Allegheny
____________________________________________


2
   This Court stayed “the portion of the trial court’s order dated June 26,
2014 and filed June 30, 2014 denying Appellant Thomas Crock the right to
proceed in forma pauperis in future cases in Allegheny County.” Order,
10/7/14.



                                           -5-
J-S32004-15


County for one year because the trial court did not follow the rules of civil

procedure governing the imposition of sanctions.      Appellant’s Brief at 10.

We disagree.

       By filing a document, a pro se party certifies that, among other things,

it is not being presented for any improper purpose and that the factual

allegations have evidentiary support. Pa.R.C.P. 1023.1(c)(1), (3). If, “after

notice and a reasonable opportunity to respond, the court determines that

subdivision (c) has been violated, the court may . . . impose an appropriate

sanction upon any . . . parties that have violated subdivision (c) or are

responsible for the violation.” Id. at (d). Rule 1023.1 provides that the trial

court has discretion in granting or denying such a motion. Id. at Note.

Therefore, we review the court’s decision for an abuse of that discretion.3

       A party seeking the imposition of sanctions for a violation of Rule

1023.1(c) must file a motion describing the specific conduct alleged to

violate Rule 1023.1(c) and certifying that written notice and demand were

served on the pro se party who filed the offending document.         Pa.R.C.P.

1023.2(a).     “An application for sanctions may be filed if the challenged
____________________________________________


3
   Similarly, “[i]n reviewing a trial court’s resolution of an application to
proceed in forma pauperis, we reverse only if the court abused its discretion
or committed an error of law.” Amrhein v. Amrhein, 903 A.2d 17, 19 (Pa.
Super. 2006) (quoting Crosby Square Apartments v. Henson, 666 A.2d
737, 738 (Pa. 1995) (citation omitted)). Our Supreme Court has held that
“an order denying in forma pauperis status is a final, appealable order.” Id.
(quoting Grant v. Blaine, 868 A.2d 400, 402 (Pa. 2005) (emphasis
omitted)).



                                           -6-
J-S32004-15


[document] is not withdrawn or appropriately corrected within twenty-eight

days after service of the written demand.” Id. at (b). Alternatively, “[o]n

its own initiative, the court may enter an order describing the specific

conduct that appears to violate Rule 1023.1(c) and directing . . . [a] party to

show cause why it has not violated Rule 1023.1(c) with respect thereto.”

Pa.R.C.P. 1023.3. Sanctions imposed for violations of Rule 1023.1 must be

limited to that which is sufficient to deter repetition. Pa.R.C.P. 1023.4(a)(1).

The sanctions may consist of directives of a nonmonetary nature, an order to

pay money into court, or an order to pay the moving party’s attorney fees

and expenses. Id. at (a)(2)(i)-(iii).

       Our review of the record indicates that the trial court sufficiently

complied with the rules of civil procedure governing the imposition of

sanctions.      Although Landlord proceeded under Pa.R.C.P. 233.1 with a

motion to dismiss/motion for sanctions, he detailed Appellant’s conduct and

certified that written notice and demand were served on Appellant. Motion

to   Dismiss,    7/1/14,    at   ¶¶   1–37     and   Notice;   Pa.R.C.P.   1023.2(a).4

Additionally, Appellant filed a response to Landlord’s motions, and the trial

court conducted a hearing on the motions.                Pa.R.C.P. 1023.1(d).      We

recognize that the trial court did not enter an order directing Appellant to

____________________________________________


4
    We conclude that the twenty-eight-day period for filing a motion for
sanctions set forth in Pa.R.C.P. 1023.2(b) does not apply because Landlord
did not request sanctions based on Appellant’s violation of Pa.R.C.P. 1023.1.



                                           -7-
J-S32004-15


show cause why he did not violate Rule 1023.1.           However, Appellant’s

response and participation in oral argument afforded him the opportunity to

be heard as contemplated by Pa.R.C.P. 1023.3. Moreover, although the trial

court denied Landlord’s request for dismissal or monetary sanctions, it

imposed a nonmonetary sanction sufficient to deter repetition of Appellant

abusing IFP status in the future. Pa.R.C.P. 1023.4(a)(1).

      As the trial court explained, it imposed sanctions based on Appellant’s

conduct, which included:

      [his] knowing failure to advise Erie and other judges of this
      Court that the undersigned had entered an order granting him
      IFP status as to the action against [Landlord] only and had
      dismissed, with prejudice, his action against Erie, the insurer for
      Mr. Craig, [Appellant’s] landlord.

Order, 6/30/14, at 1. The trial court further explained its ruling, as follows:

            For reasons that are unclear, the Court’s order never
      appeared on the docket maintained by the Department of Court
      Records and as a result only the undersigned and [Appellant]
      himself were aware of the dismissal. Despite defense counsel’s
      suspicions regarding [Appellant’s] being behind the failure of the
      order to get docketed, we were not able to reach the same
      conclusion. We therefore assumed that it was the mistake of the
      Department of Court Records alone that led to the order’s not
      being on the docket. However, [Appellant] admitted that he
      himself was well aware that he could not proceed against Erie
      and stated at the argument on June 25, 2014, that it was just a
      mistake that he failed to remove Erie from the action. However,
      he had several prior opportunities to inform defense counsel and
      the other judges of the supposed mistake and failed to do so.
      This is the misconduct that has led to these sanctions.
      [Appellant] suggested at argument that since he was not an
      attorney, he had no duty to bring the existence of the order
      dismissing Erie to anyone’s attention. This is not correct. While
      an attorney engaging in such conduct could risk his very career,
      a non-attorney is not excused from sanctions for lack of candor

                                     -8-
J-S32004-15


       to the court. [Appellant] had a duty as a citizen representing
       himself in court to correct what was obviously an incorrect
       impression given to defense counsel and the other judges by the
       continued naming of Erie as a defendant. His failure to do so
       caused a good deal of wasted time and inconvenience for no
       apparent purpose except his personal enjoyment in aggravating
       attorneys and, on occasion, judges.

              Because [Appellant] is indigent, the imposition of
       monetary sanctions would be meaningless even though counsel
       for [Landlord] and Erie has shown ample cause for such a
       sanction. The alternative sanction that the Court said it would
       impose, barring [Appellant] from representing himself as a
       plaintiff in any case before this Court, while tempting, is without
       authority under the Rules of Court.

                                          ** *

             [Appellant] has abused the system and, based on his
       lengthy history of unfounded pro se litigation, capped by his
       deplorable behavior in this action, he has forfeited his right to be
       excused from paying the costs himself of any future litigation.

Order, 6/30/14, at 2–3.

       Upon review, we discern no procedural error or abuse of the trial

court’s discretion. Thus, based on the trial court’s analysis, we conclude that

Appellant’s first claim does not warrant relief.

       Next, Appellant challenges the trial court’s sanction as violating his

Fifth Amendment right to due process and his Fourteenth Amendment right

to equal protection.      Appellant’s Brief at 18–19.5   As sole support for his

____________________________________________


5
  Pa.R.A.P. 2119(a) provides as follows, “The argument shall be divided into
as many parts as there are questions to be argued; and shall have at the
head of each part--in distinctive type or in type distinctively displayed--the
particular point treated therein, followed by such discussion and citation of
(Footnote Continued Next Page)


                                           -9-
J-S32004-15


position, Appellant provides an excerpt from Kakosch v. Siemens Corp.,

2015 WL 404113 (E.D. La., filed January 28, 2015). Therein, Kakosch, a pro

se plaintiff, abused the court system by filing successive frivolous actions

against the same parties, raising the same claims. In response to defense

arguments, the district court declined to impose the “drastic remedy” of an

injunction which would restrain Kakosch from filing further lawsuits. Id. at

*12.    Rather, recognizing that Kakosch’s claims had previously been

dismissed as frivolous by other United States District Courts, the Kakosch

Court again dismissed Kakosch’s claims.             Id. at *13.   In doing so, the

district court reminded Kakosch that “his pro se status provides him with ‘no

license to harass others, clog the judicial machinery with meritless litigation,

and abuse already overloaded court dockets.’”           Id. (quoting Farguson v.

Mbank Houston, N.A., 808 F.2d 358 (5th Cir. 1986)).               The district court

also warned Kakosch that “[d]ismissal, and possibly sanctions, may result

from further frivolous filings.” Id. at *12.

       We reject Appellant’s reliance on Kakosch for multiple reasons. First,

federal decisions are not binding on this Court. McDonald v. Whitewater
                       _______________________
(Footnote Continued)

authorities as are deemed pertinent.” See Owens v. Mazzei, 847 A.2d 700
(Pa. Super. 2004) (concluding that bank waived arguments on appeal where
bank provided no cohesive analysis of issue and relied on summary
conclusions). Here, Appellant’s argument consists only of excerpts from the
federal constitution and citation to a federal case with no analysis. While we
could deem Appellant’s second issue waived for failure to comply with Rule
2119, we shall address the merits of his underdeveloped claim in the interest
of judicial economy.



                                           - 10 -
J-S32004-15


Challengers, Inc., 2015 PA Super 104, ___ A.3d ___ (Pa. Super. filed

April 29, 2015) (“Our law clearly states that, absent a United States

Supreme Court pronouncement, the decisions of federal courts are not

binding on Pennsylvania state courts, even when a federal question is

involved....”). Second, even if persuasive, the Kakosch case did not involve

the constitutional challenges that Appellant presents.    Third, the Kakosch

case involved the drastic remedy of an injunction, not the denial of IFP

status for one year.

      As for Appellant’s substantive argument, our review of the record

indicates that he received due process and equal protection in the form of

having the opportunity to file a response to Landlord’s motions, to

participate in oral argument before Judge Friedman, and to file pleadings in

future actions, albeit with payment upfront. Thus, we discern no violation of

Appellant’s constitutional rights.

      Lastly, Appellant asserts that the motions court did not have

jurisdiction over his Petition for Leave to File First Amended Complaint.

Appellant’s Brief at 22.    In support of his position, Appellant provides an

excerpt from the June 25, 2015 oral argument on Landlord’s motion to

dismiss/motion for sanctions.        Upon review of the certified record, we

conclude that Appellant is not entitled to relief.

      We note that Appellant’s argument in support of this issue is a mere

collection of phrases and citations to local rules of court without analysis. As


                                      - 11 -
J-S32004-15


such, it violates Pa.R.A.P. 2119(a). Moreover, “[i]t is black letter law in this

jurisdiction that an appellate court cannot consider anything which is not

part of the record in this case.” Eichman v. McKeon, 824 A.2d 305, 316

(Pa. Super. 2003) (quoting Bennyhoff v. Pappert, 790 A.2d 313, 318 (Pa.

Super. 2001)). Any document which is not included in the official certified

record is considered to be non-existent; this deficiency may not be remedied

by inclusion in the reproduced record.        Id.; Pa.R.A.P. 1921.     It is an

appellant’s responsibility to provide a complete record to the appellate court

on appeal, including transcription of testimony. Id. (citing McNeal v. Eaton

Corp., 806 A.2d 899 (Pa. Super. 2002)). Where this Court cannot conduct a

review of an appellant’s claim due to such a defect in the record, we may

find the issue waived. Bennyhoff, 790 A.2d at 318.

      Here, Appellant has not included in the official certified record a

transcript of the June 25, 2014 oral argument before Judge Friedman, at

which argument he attempted to file his amended complaint and various

documents.     This defect in the record precludes appellate review and

provides no basis on which to disturb the trial court’s ruling.

      For all the foregoing reasons, we conclude that Appellant is not

entitled to relief. Therefore, we are constrained to affirm the order imposing

the sanction which denies Appellant IFP status for one year. Moreover, we

deny Appellant’s June 26, 2015 application for relief.

      Order affirmed.


                                     - 12 -
J-S32004-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2015




                          - 13 -